Citation Nr: 1339892	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  10-37 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for headache disability, claimed as due to a head injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to February 1974.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the case was subsequently returned to the RO in Atlanta, Georgia.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


REMAND

Service treatment records include an August 1973 record documenting that while on leave during active duty the Veteran was reportedly assaulted with a pool stick, with a blow to the head.  He was treated for a skull laceration with sutures and a pressure dressing.  Examiners noted no associated neurological impairment and no history of loss of consciousness resulting from the injury.  

VA and private treatment records from the past few years do not reflect current complaints or findings of headaches; however, in March 2010 the Veteran submitted his own and other lay statements addressing a history of intermittent headaches.  

A July 2010 VA examiner diagnosed vascular headaches, but opined that these headaches were not at least as likely as not causally related to head trauma in service.  However, alternative theories of entitlement are presented by the record.  In this regard, the Board notes that service connection is in effect for hypertension, multiple myeloma and posttraumatic stress disorder (PTSD).  Further development to determine whether the Veteran's headaches were caused or permanently worsened by any of these service-connected disabilities is in order.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO/AMC should provide the Veteran a letter informing him of the information and evidence needed to substantiate the claim for service connection for headaches on a secondary basis, the evidence that he should submit, and the assistance VA will provide to obtain evidence on his behalf.

2.  The RO/AMC should undertake appropriate development to obtain any outstanding evidence pertinent to the Veteran's claim for service connection for headaches.  This should include obtaining VAMC Dublin treatment records, and private treatment records, with the Veteran's assistance, including records of reported ongoing care by Dr. Harper, a private physician.  

3.  Then, afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of any headache disorder present during the period of the claim.  Any diagnostic testing or evaluation deemed necessary should be performed.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner.  

The examiner should opine as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's headache disability is related to his active service or was caused or permanently worsened by his service-connected hypertension, multiple myeloma, and/or PTSD.  

The examiner must provide the rationale for each opinion expressed.  If the examiner is unable to provide any required opinion, he or she should explain why.

4.  Undertake any other indicated development.

5.  Then, the claim should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and be provided the requisite opportunity to respond before the claims folders are returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

